



Exhibit 10.12
AMENDED AND RESTATED
SPECTRUM PHARMACEUTICALS, INC.
2009 EMPLOYEE STOCK PURCHASE PLAN
This EMPLOYEE STOCK PURCHASE PLAN (the “Plan”) is hereby established by Spectrum
Pharmaceuticals, Inc., a Delaware corporation (the “Company”) as of March 23,
2009. The Plan was amended and restated as of September 21, 2018.
ARTICLE I
PURPOSE OF THE PLAN
1.1    Purpose. The Company has determined that it is in its best interests to
provide an incentive to attract and retain employees and to increase employee
morale by providing a program through which employees may acquire a proprietary
interest in the Company through the purchase of shares of the common stock of
the Company (“Company Stock”). The Plan is hereby established by the Company to
permit employees to subscribe for and purchase directly from the Company shares
of the Company Stock at a discount from the market price, and to pay the
purchase price in installments by payroll deductions. The Plan is intended to
qualify as an “employee stock purchase plan” under Section 423 of the Internal
Revenue Code of 1986, as amended from time to time (the “Code”). The provisions
of the Plan are to be construed in a manner consistent with the requirements of
Section 423 of the Code. The Plan is not intended to be an employee benefit plan
under the Employee Retirement Income Security Act of 1974, and therefore is not
required to comply with that Act.

ARTICLE II
DEFINITIONS
2.1    Compensation. “Compensation” means the (i) regular base salary paid to a
Participant by the Company during such individual’s period of participation in
one or more Offering Periods under the Plan before (ii) any pre-tax
contributions made by the Participant to any Code Section 401(k) salary deferral
plan or any Code Section 125 cafeteria benefit program now or hereafter
established by the Company or any of its affiliates. The following items of
compensation shall be included in Compensation: all (i) overtime payments,
commissions that function as base salary equivalents, vacation and sick leave
compensation and bonuses. The following items of compensation shall not be
included in Compensation: (i) commissions that do not function as base salary
equivalents, (ii) profit-sharing distributions (iii) incentive compensation and
incentive payments and (iv) any and all contributions (other than Code
Section 401(k) or Code Section 125 contributions) made on the Participant’s
behalf by the Company or any of its affiliates under any employee benefit or
welfare plan now or hereafter established.
2.2    Employee. “Employee” means each person currently employed by the Company
or any of its operating subsidiaries, any portion of whose income is subject to
withholding of income tax or for whom Social Security retirement contributions
are made by the Company or any of its operating subsidiaries.
2.3    5% Owner. “5% Owner” means an Employee who, immediately after the grant
of any rights under the Plan, would own Company Stock or hold outstanding
options to purchase Company Stock possessing 5% or more of the total combined
voting power of all classes of stock of the Company. For purposes of this
Section, the ownership attribution rules of Code Section 425(d) shall apply.
2.4    Offering Date. “Offering Date” means the first day of each Offering
Period under the Plan. For the first Offering Period, the Offering Date shall be
July 1, 2009.
2.5    Participant. “Participant” means an Employee who has satisfied the
eligibility requirements of Section 3.1 and has become a participant in the Plan
in accordance with Section 3.2.





--------------------------------------------------------------------------------





2.6    Plan Year. “Plan Year” means the twelve consecutive month period ending
on December 31.
2.7    Offering Period. “Offering Period” means consecutive periods to be set by
the Administrator. However, the first Offering Period shall commence on July 1,
2009 and end December 31, 2009.
2.8    Purchase Date. “Purchase Date” means the last day of each Offering
Period.
ARTICLE III
ELIGIBILITY AND PARTICIPATION
3.1    Eligibility. Each Employee of the Company or any of its operating
subsidiaries designated from time to time by the Administrator, who may become a
Participant in the Plan on the Offering Date coincident with or next following
his satisfaction of such requirements of employment with the Company or any of
its operating subsidiaries. The Administrator may exclude from participation
those persons allowed to be excluded pursuant to Code Section 423, provided that
such exclusions shall apply to all employees who meet the exclusion criteria.
The Administrator may provide that Employees who are “highly compensated
employees” within the meaning of Section 423(b)(4)(D) of the Code are not
eligible to participate in the Plan.
3.2    Participation. An Employee who has satisfied the eligibility requirements
of Section 3.1 may become a Participant in the Plan upon his or her completion
and delivery to the Human Resources Department of the Company of a subscription
agreement provided by the Company (the “Subscription Agreement”) authorizing
payroll deductions. Payroll deductions for a Participant shall commence on the
Offering Date coincident with or next following the filing of the Participant’s
Subscription Agreement and shall remain in effect until revoked by the
Participant by the filing of a notice of withdrawal from the Plan under
Article VIII or by the filing of a new Subscription Agreement providing for a
change in the Participant’s payroll deduction rate under Section 5.2.
3.3    Special Rules. Under no circumstances shall:
(a)    A 5% Owner be granted a right to purchase Company Stock under the Plan;
or
(b)    A Participant be entitled to purchase Company Stock under the Plan which,
when aggregated with all other employee stock purchase plans of the Company,
exceeds an amount equal to the Aggregate Maximum. “Aggregate Maximum” means an
amount equal to twenty-five thousand dollars ($25,000) worth of Company Stock
(determined using the fair market value of such Company Stock at each applicable
Offering Date) during each Plan Year.
(c)    The number of shares of Company Stock purchasable by a Participant on any
Purchase Date exceed 50,000 shares, subject to necessary adjustments under
Section 10.4.
ARTICLE IV
OFFERING PERIODS
The initial grant of the right to purchase Company Stock under the Plan shall
commence on July 1, 2009 and terminate on the next Purchase Date. Thereafter,
the Plan shall provide for Offering Periods commencing on each Offering Date and
terminating on the next following Purchase Date.
ARTICLE V
PAYROLL DEDUCTIONS
5.1    Participant Election. Each Participant shall designate, in a subscription
agreement, the amount of payroll deductions to be made from his or her paycheck
to purchase Company Stock under the Plan. The amount so designated within the
Subscription Agreement shall be effective as of the next Offering Date and shall
continue until terminated or altered in accordance with Section 5.2 below.





--------------------------------------------------------------------------------





5.2    Changes in Election. A Participant may terminate participation in the
Plan at any time prior to the close of an Offering Period as provided in
Article VIII. A Participant may decrease or increase the rate of payroll
deductions at any time during any Offering Period by completing and delivering
to the Human Resources Department of the Company a new Subscription Agreement
setting forth the desired change. A Participant may also terminate payroll
deductions and have accumulated deductions for the Offering Period up to the
date of termination applied to the purchase of Company Stock as of the next
Purchase Date by completing and delivering to the Human Resources Department a
new Subscription Agreement setting forth the desired change. Any change under
this Section shall become effective on the next payroll period (to the extent
practical under the Company’s payroll practices) following the delivery of the
new Subscription Agreement.
5.3    Participant Accounts. The Company shall establish and maintain a separate
journal account (“Account”) for each Participant. The amount of each
Participant’s payroll deductions shall be credited to his or her Account. No
interest will be paid or allowed on amounts credited to a Participant’s Account.
All payroll deductions received by the Company under the Plan are general
corporate assets of the Company and may be used by the Company for any corporate
purpose. The Company is not obligated to segregate such payroll deductions.
ARTICLE VI
GRANT OF PURCHASE RIGHTS
6.1    Right to Purchase Shares. On each Offering Date, each Participant shall
be granted a right to purchase at the price determined under Section 6.2 that
number of whole shares of Company Stock that can be purchased or issued by the
Company based upon that price with the amounts held in his or her Account,
subject to the limits set forth in Section 3.3.
6.2    Purchase Price. The purchase price for any Offering Period shall be the
lesser of:
(a)    85% of the Fair Market Value of Company Stock on the Offering Date; or
(b)    85% of the Fair Market Value of Company Stock on the Purchase Date.
6.3    Fair Market Value. “Fair Market Value” means the value of one share of
Company Stock, determined as follows:
(a)    If the Company Stock is then listed or admitted to trading on a stock
exchange which reports closing sale prices, the Fair Market Value shall be the
closing sale price on the date of valuation on the principal stock exchange on
which the Company Stock is then listed or admitted to trading, or, if no closing
sale price is quoted or no sale takes place on such day, then the Fair Market
Value shall be the closing sale price of the Company Stock on such exchange on
the immediately preceding day on which a sale occurred.
(b)    If the Company Stock is not then listed or admitted to trading on a stock
exchange which reports closing sale prices, the Fair Market Value shall be the
average of the closing bid and asked prices of the Company Stock in the
over-the-counter market on the date of valuation.
(c)    If neither (a) nor (b) is applicable as of the date of valuation, then
the Fair Market Value shall be determined by the Administrator (defined in
Section 9.1(a) below) in good faith using any reasonable method of valuation,
which determination shall be conclusive and binding on all interested parties.
ARTICLE VII
PURCHASE OF STOCK





--------------------------------------------------------------------------------





7.1    Purchase of Company Stock. Absent an election by the Participant to
terminate and have his or her Account returned, on each Purchase Date, the Plan
shall purchase on behalf of each Participant the maximum number of whole shares
of Company Stock at the purchase price determined under Section 6.2 above as can
be purchased with the amounts held in each Participant’s Account. The Plan shall
not be required to purchase any fractional shares of Company Stock. In the event
that there are amounts held in a Participant’s Account that are not used to
purchase Company Stock, all such amounts shall be held in the Participant’s
Account and carried forward to the next Offering Period, or may be returned to
the Participant at his or her election.
7.2    Delivery of Company Stock.
(a)    Company Stock acquired under the Plan may either be issued directly to
Participants or may be issued to a contract administrator (the “Agent”) engaged
by the Administrator under Article IX to carry out responsibilities under the
Plan. If the Company Stock is issued in the name of the Agent, all Company Stock
so issued (“Plan Held Stock”) shall be held in the name of the Agent for the
benefit of the Plan. The Agent shall maintain accounts for the benefit of the
Participants which shall reflect each Participant’s interest in the Plan Held
Stock. Such accounts shall reflect the number of shares of Company Stock that
are being held by the Agent for the benefit of each Participant.
(b)    Any Participant may elect to have the Company Stock purchased under the
Plan from his or her Account be issued directly to the Participant. Any election
under this paragraph shall be on the forms provided by the Company and shall be
issued in accordance with paragraph (c) below.
(c)    In the event that Company Stock under the Plan is issued directly to a
Participant, the Company will deliver to each Participant a number of shares of
Company Stock purchased promptly after the Purchase Date. Shares shall be
delivered either in certificated form, or otherwise, as elected by the Company
in the exercise of its reasonable discretion and subject to applicable law. The
time of issuance and delivery of shares may be postponed for such period as may
be necessary to comply with the registration requirements under the Securities
Act of 1933, as amended, the listing requirements of any securities exchange on
which the Company Stock may then be listed, or the requirements under other laws
or regulations applicable to the issuance or sale of such shares.
ARTICLE VIII
WITHDRAWAL
8.1    In Service Withdrawals. At any time prior to the Purchase Date of an
Offering Period, any Participant may withdraw the amounts held in his Account by
executing and delivering to the Human Resources Department for the Company
written notice of withdrawal on the form provided by the Company. In such a
case, the entire balance of the Participant’s Account shall be paid to the
Participant, without interest, as soon as is practicable. Upon such
notification, the Participant shall not participate in the Plan for the
remainder of the Offering Period in which the notice is given, but may then be
reinstated as a Participant for a subsequent Offering Period by executing and
delivering a new Subscription Agreement to the Company.
8.2    Termination of Employment.
(a)    In the event that a Participant’s employment with the Company terminates
for any reason, or ceases to be eligible under Section 3.1, the Participant
shall cease to participate in the Plan on the date of termination. As soon as is
practical following the date of termination, the entire balance of the
Participant’s Account shall be paid to the Participant or his beneficiary,
without interest.
(b)    A Participant may file a written designation of a beneficiary who is to
receive any shares of Company Stock purchased under the Plan or any cash from
the Participant’s Account in the event of his or her death subsequent to a
Purchase Date, but prior to delivery of such shares and cash. In addition, a
Participant may





--------------------------------------------------------------------------------





file a written designation of a beneficiary who is to receive any cash from the
Participant’s Account under the Plan in the event of his death prior to a
Purchase Date under paragraph (a) above.
(c)    Any beneficiary designation under paragraph (b) above may be changed by
the Participant at any time by written notice. In the event of the death of a
Participant, the Company may rely upon the most recent beneficiary designation
it has on file as being the appropriate beneficiary. In the event of the death
of a Participant, and no valid beneficiary designation exists or the beneficiary
has predeceased the Participant, the Company shall deliver any cash or shares of
Company Stock to the executor or administrator of the estate of the Participant,
or if no such executor or administrator has been appointed to the knowledge of
the Company, the Company, in its sole discretion, may deliver such shares of
Company Stock or cash to the spouse or any one or more dependents or relatives
of the Participant, or if no spouse, dependent or relative is known to the
Company, then to such other person as the Company may designate.
ARTICLE IX
PLAN ADMINISTRATION.
9.1    Plan Administration.
(a)    Authority to control and manage the operation and administration of the
Plan shall be vested in the Board of Directors of the Company, or a committee
thereof (herein referred to as the “Administrator”). The Administrator shall
have all powers necessary to supervise the administration of the Plan and
control its operations.
(b)    In addition to any powers and authority conferred on the Administrator
elsewhere in the Plan or by law, the Administrator shall have the following
powers and authority:
(i)    To determine when and how rights to purchase common stock are granted and
the terms and conditions of each offering;
(ii)    To designate from time to time which of the Company’s designated
subsidiaries are eligible to participate in the Plan;
(iii)    To construe and interpret the Plan and the rights offered under the
Plan;
(iv)    To establish, amend and revoke rules and regulations for the
administration of the Plan;
(v)    To amend, suspend or terminate the Plan; provided, however that the
Administrator may not amend the Plan to either increase the number of shares
that may be purchased under the Plan or to change the designation or class of
Employees eligible to participate in the Plan without obtaining stockholder
approval within 12 months before or after such action if such approval is
required by applicable laws, codes, or regulations; and
(vi)    To exercise such other powers and perform such other acts deemed
necessary to carry out the intent of the Plan.
(c)    Any action taken in good faith by the Administrator in the exercise of
authority conferred upon it by this Plan shall be conclusive and binding upon a
Participant and his or her beneficiaries. All discretionary powers conferred
upon the Administrator shall be absolute.
9.2    Limitation on Liability. No Employee of the Company or member of the
Administrator shall be subject to any liability with respect to his duties under
the Plan unless the person acts fraudulently or in bad faith. To the extent
permitted by law, the Company shall indemnify each member of the Administrator,
and any other Employee of the Company with duties under the Plan who was or is a
party, or is threatened to be made a





--------------------------------------------------------------------------------





party, to any threatened, pending or completed proceeding, whether civil,
criminal, administrative, or investigative, by reason of the person’s conduct in
the performance of his duties under the Plan.
ARTICLE X
COMPANY STOCK
10.1    Limitations on Purchase of Shares. The maximum number of shares of
Company Stock that shall be made available for future sale under the Plan shall
be Five Million (5,000,000) shares plus an annual increase to be added on
January 1 of each calender year beginning January 1, 2010 equal to the lesser of
(i) 1,000,000 shares or (ii) an amount determined by the Administrator. Provided
however, that in no event should the number of shares of Company Stock available
for future sale under the 2009 ESPP exceed 10,000,000. The shares of Company
Stock to be sold to Participants under the Plan will be either purchased in
broker’s transactions in accordance with the requirements of federal securities
laws or issued by the Company. If the total number of shares of Company Stock
that would otherwise be issuable or purchasable pursuant to rights granted
pursuant to Section 6.1 of the Plan at the Purchase Date exceeds the number of
shares then available under the Plan, the Company shall make a pro rata
allocation of the shares remaining available in as uniform and equitable a
manner as is practicable. In such event, the Company shall give written notice
of such reduction of the number of shares to each participant affected thereby
and any unused payroll deductions shall be returned to such participant if
necessary.
10.2    Voting Company Stock. The Participant will have no interest or voting
right in shares to be purchased under Section 6.1 of the Plan until such shares
have been purchased.
10.3    Registration of Company Stock. Shares to be delivered to a Participant
under the Plan will be registered in the name of the Participant unless
designated otherwise by the Participant.
10.4    Changes in Capitalization of the Company. Subject to any required action
by the stockholders of the Company, the number of shares of Company Stock
covered by each right under the Plan which has not yet been exercised and the
number of shares of Company Stock which have been authorized for issuance under
the Plan but have not yet been placed under rights or which have been returned
to the Plan upon the cancellation of a right, as well as the Purchase Price per
share of Company Stock covered by each right under the Plan which has not yet
been exercised, shall be proportionately adjusted for any increase or decrease
in the number of issued shares of Company Stock resulting from a stock split,
stock dividend, spin-off, reorganization, recapitalization, merger,
consolidation, exchange of shares or the like. Such adjustment shall be made by
the Board of Directors of the Company, whose determination in that respect shall
be final, binding and conclusive. Except as expressly provided herein, no issue
by the Company of shares of stock of any class, or securities convertible into
shares of stock of any class, shall affect, and no adjustment by reason thereof
shall be made with respect to, the number or price of shares of Company Stock
subject to any right granted hereunder.
10.5    Merger, Liquidation or Dissolution of Company. In the event of: (1) the
Company’s dissolution or liquidation, (2) a merger or consolidation in which the
Company is not the surviving corporation; (3) a reverse merger in which the
Company is the surviving corporation but the shares of common stock outstanding
immediately preceding the merger are converted by virtue of the merger into
other property, whether in the form of securities, cash or otherwise; or (4) the
acquisition by any person, entity or group of the beneficial ownership of the
Company’s securities representing at least 50% of the combined voting power
entitled to vote in the election of directors, then, as determined by the
Administrator in its sole discretion (i) any surviving or acquiring corporation
may assume outstanding rights or substitute similar rights for those under the
Plan, (ii) such rights may continue in full force and effect, or
(iii) Participants’ accumulated payroll deductions may be used to purchase
common stock immediately prior to the transaction described above (at a Purchase
Date to be chosen solely by the Administrator) and the Participants’ rights
under the ongoing offering period are terminated.
ARTICLE XI
MISCELLANEOUS MATTERS





--------------------------------------------------------------------------------





11.1    Amendment and Termination. The Plan will become effective upon the later
to occur of its adoption by the Board or its approval by the stockholders of the
Company. Since future conditions affecting the Company cannot be anticipated or
foreseen, the Company reserves the right to amend, modify, or terminate the Plan
at any time. Upon termination of the Plan, all benefits shall become payable
immediately. Notwithstanding the foregoing, no such amendment or termination
shall affect rights previously granted, nor may an amendment make any change in
any right previously granted which adversely affects the rights of any
Participant. In addition, to the extent required by applicable laws, codes or
regulations, no amendment may be made without obtaining stockholder approval
within 12 months before or after such action if such amendment would,
(a)    Increase the number of shares of Company Stock that may be issued under
the Plan; or
(b)    Change the designation or class of employees eligible to participate in
the Plan.
11.2    Stockholder Approval. Continuance of the Plan and the effectiveness of
any right granted hereunder shall be subject to approval by the stockholders of
the Company, within twelve months before or after the date the Plan is adopted
by the Board of Directors of the Company.
11.3    Benefits Not Alienable. Rights and benefits under the Plan may not be
assigned or alienated, whether voluntarily or involuntarily. Any attempt at
assignment, transfer, pledge or other disposition shall be without effect,
except that the Company may treat such act as an election to withdraw funds in
accordance with Article VIII.
11.4    No Enlargement of Employee Rights. This Plan is strictly a voluntary
undertaking on the part of the Company and shall not be deemed to constitute a
contract between the Company and any Employee or to be consideration for, or an
inducement to, or a condition of, the employment of any Employee. Nothing
contained in the Plan shall be deemed to give the right to any Employee to be
retained in the employ of the Company or to interfere with the right of the
Company to discharge any Employee at any time.
11.5    Governing Law. To the extent not preempted by Federal law, all legal
questions pertaining to the Plan shall be determined in accordance with the laws
of the State of California without regard for conflicts of laws principles.
11.6    Non-business Days. When any act under the Plan is required to be
performed on a day that falls on a Saturday, Sunday or legal holiday, that act
shall be performed on the next succeeding day which is not a Saturday, Sunday or
legal holiday. Notwithstanding the above, Fair Market Value shall be determined
in accordance with Section 6.3.
11.7    Compliance With Securities Laws. Notwithstanding any provision of the
Plan, the Administrator shall administer the Plan in such a way to insure that
the Plan at all times complies with any requirements of Federal Securities Laws.
For example, affiliates may be required to make irrevocable elections in
accordance with the rules set forth under Section 16b-3 of the Securities
Exchange Act of 1934.



